Title: To Thomas Jefferson from John Rutledge, Jr., 10 November 1787
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr. Sir
Paris November 10th: 1787

The not having heard from my friends since I left America, renders my situation in this Country extremely disagreeable. When I embarked for Europe my Intention was to have continued in Paris untill the latter end of November, but, hearing that Parliament will meet in a few Days, determines me, if it is possible, to go over to England immediately. On coming to Europe I brought with me a hundred and fifty Guineas, with a Letter of Credit also on Messrs. le Coutulx for three thousand Livres, and thinking that this would be as much Money as I should want, whilst in france, desired my friends not to remit to me here; but to have funds lodged in London for me by the first of December. However, I find that I have calculated illy, that living in Paris is much more expensive than I expected and in short am under pecuniary Embarassments. That I shall hear from my friends by the next Packet, I regard as a thing certain—But convinced that I shall spend my time in England to much greater advantage, than I possibly can here, has determined me, rather than wait her arrival, to presume so much on our Acquaintance as to request that you will advance me untill the first of December, twenty or five and twenty Guineas? Thinking that I might have Letters in London, I the last week wrote to Mr. Rucker, requesting that he would enquire for me? I have just received his Answer in which he says, “if the non-receiving any letters puts you to an Inconvenience with regard to Money Matters draw on me immediately for forty or fifty Guineas, which are very much at your Service.” But as my Acquaintance with this  Gentleman has been rather of the hot-bed kind, made during his short stay at Paris I regarded his offer as more meriting my thanks, than my acceptance: and determined not to avail myself of his friendship unless reduced to the most poinant distress. I have the honor to be with Sentiments of great Regard and esteem Your Excellency’s most Obedt.

J: Rutledge Junior

